Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-14-00730-CV

                    IN RE Gilbert L. MATHEWS and Lucifer Lighting Company

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 3, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 20, 2014, relators filed a petition for writ of mandamus. The court has

considered relators’ petition for writ of mandamus, the amended response filed by the real party

in interest, and the reply filed by the relators, and the court is of the opinion that relators are not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2014-CI-13779, styled In re Petition of Stephen Lang, Requesting Deposition
of Gilbert L. Mathews, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Janet P.
Littlejohn presiding.